People v Sanabria (2018 NY Slip Op 00317)





People v Sanabria


2018 NY Slip Op 00317


Decided on January 17, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 17, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
SHERI S. ROMAN
LINDA CHRISTOPHER, JJ.


2016-03006
 (Ind. No. 5/07)

[*1]The People of the State of New York, respondent,
vChristina Sanabria, appellant.


Covington & Burling LLP, New York, NY (Alan Vinegrad, Gregory S. Nieberg, Daniel A. Nazar, and Jordan S. Joachim of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Bridget Rahilly Steller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, by permission, from an order of the County Court, Dutchess County (Forman, J.), dated March 15, 2016, which, without a hearing, denied her motion pursuant to CPL 440.10 to vacate a judgment of the same court (Dolan, J.), rendered June 15, 2007, convicting her of assault in the first degree and assault in the second degree (two counts), upon her plea of guilty, and imposing sentence.
ORDERED that the appeal from the order is dismissed as academic in light of our determination granting the defendant's application for a writ of error coram nobis and reversing the judgment of conviction (see People v Sanabria, _____ AD3d _____ [Appellate Division Docket No. 2007-06298; decided herewith]).
RIVERA, J.P., HALL, ROMAN and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court